WEBB, Judge.
The claimants do not challenge the findings of fact of the Employment Security Commission. They contend that it committed error in its conclusions that they were not entitled to benefits. We affirm the judgment of the superior court. G.S. 96-13(b)(2) in effect at the time this claim was filed provided in part:
“The payment of benefits to any individual based on services for secondary schools . . . shall be in the same manner ... as apply to individuals whose benefit rights are based on other services subject to this Chapter. Except that with respect to services in instructional, research or principal administrative capacity in a secondary school . . . benefits shall be payable based on such services for any week commencing during the period between two successive academic years . . . only if the individual does not have a contract . . . to perform services in any such capacity for any secondary school for both such academic years . . . .”
As we read this statute, if unemployment benefits are based on service to a secondary school and the applicant has a contract for services to the school for two successive academic years, the applicant is not eligible for unemployment benefits during the period between the two academic years. This is what the facts are as to Danny G. Fisher and the other claimants.
*760The claimants point out they were not employed by a secondary school but by the Bureau of Indian Affairs. Relying on the statutory definition of a secondary school as an “employer” subject to Chapter 96, they contend that since they were not employed by a secondary school, they are not subject to G.S. 9643(b)(2). We do not believe G.S. 96-13(b)(2) is concerned with who employs a claimant. The section contained the words “based on services for secondary schools.” Although the claimants were employed by the Bureau of Indian Affairs, they served a secondary school and this placed them within the terms of G.S. 9643(b)(2).
The claimants also argue that sections of the Employment Security Law imposing disqualifications for its benefits should be strictly construed in favor of the claimants. They contend that the “secondary school provision” of the law was intended to prevent those regularly employed by the public schools from drawing unemployment compensation during vacation periods. They argue that because they were not employed by a secondary school with regular vacation periods but were employed on a twelve-month basis and were furloughed because of budgetary restraints, the exception does not apply to them. We believe the exception applies without ambiguity to the claimants and we are bound by the statute.
Affirmed.
Judges BECTON and EAGLES concur.